Citation Nr: 0410236	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than August 22, 1995 for 
the award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had periods of active duty for training from January 
1982 to July 1982 and in September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The December 1998 rating decision awarded TDIU effective from May 
22, 1997.  The veteran perfected an appeal of that decision.  
Following a personal hearing, the RO issued an October 1999 rating 
decision in which it established an effective date of August 22, 
1995 for the TDIU award.  The veteran testified before the 
undersigned at a Board hearing in Washington, DC in November 2000.  
A transcript of that hearing has been associated with the claims 
folder.   

In January 2001, the Board remanded the case for additional 
development.  Upon return from the RO, in December 2002, the Board 
issued a decision in which it denied an earlier effective date for 
the TDIU award.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion for remand, in October 2003, the Court vacated the Board 
decision and remanded the case to the Board for consideration of 
issues raised in the motion.  By letter dated in January 2004, the 
Board advised the veteran and her representative that there was 
additional time in which to supplement the evidence and argument 
before the Board.  The veteran's February 2004 response and her 
representative's March 2004 Written Brief Presentation have been 
associated with the claims folder.  The case is again ready for 
Board action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted during the course of this 
appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, the law enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and expanded 
VA's duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.      

The duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated by 
VA).  As discussed in the joint motion, the veteran's testimony 
from her August 1995 personal hearing described VA treatment from 
1988 to 1992 at the VA Medical Center in San Juan, Puerto Rico, 
and from 1992 at the VA medical facility in Orlando, Florida.  
There is no indication the RO attempted to secure any records from 
the San Juan facility; it secured VA medical records from Orlando 
from March 1994 only.  A remand is required in order to secure 
these missing records.     

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the claimant 
and his representative, if any, of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice should 
indicate what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf. Id.  As noted in the 
representative's March 2004 Written Brief Presentation, there is 
no notice from the RO to the veteran that complies with VCAA 
requirements.  Although the RO issued a VCAA letter to the veteran 
in September 2002, neither that letter nor any other document 
adequately explains the allocation of burdens between VA and the 
veteran to obtain or provide information and evidence needed to 
substantiate the appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 
C.F.R. § 19.9(a)(2)(ii), which permitted the Board to provide VCAA 
notice).

Finally, the Board notes that the joint motion to the Court raised 
additional concerns that require consideration.  When 
readjudicating the claim on remand, the RO must fully address the 
April 1990 Social Security Administration decision and associated 
records, which found the veteran to be disabled from September 
1987, and must discuss whether an earlier effective date for the 
award of TDIU may be awarded based on a finding of entitlement 
under 38 C.F.R. § 4.16(b).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply with the VCAA, to include 
notifying the veteran and her representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the claim and of what information or evidence the 
veteran should provide and what information or evidence VA will 
attempt to obtain on her behalf.  The notice should comply with 38 
U.S.C.A. § 5103(a), Quartuccio v. Principi, Charles v. Principi, 
and any other applicable legal precedent.  The RO should allow the 
appropriate period of time for response. 

2.  The RO should attempt to obtain the veteran's medical records 
from the VA Medical Center in San Juan, Puerto Rico, dated from 
1988 to 1992, and from the VA medical facility in Orlando, 
Florida, dated from 1992 to March 1994.

3.  After completing any additional necessary development, the RO 
should readjudicate the issue on appeal.  Readjudication must 
include consideration of the April 1990 Social Security 
Administration decision and associated records and discussion of 
the applicability of 38 C.F.R. § 4.16(b).  If the disposition 
remains unfavorable, the RO should furnish the veteran and her 
representative a supplemental statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



